EXHIBIT 10.4


Monsanto Company 2005 Long-Term Incentive Plan


Terms and Conditions
of this Fiscal Year 2011
Financial Goal Restricted Stock Unit Grant




You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (the “Plan”).  The Grant Date and
the number of Units initially covered by this Award (the “Initial Number of
Units”) are set forth in the document you have received entitled “Restricted
Stock Units Statement.”  The maximum number of Units that you may receive under
this Award (the “Maximum Number of Units”) is two times the Initial Number of
Units.  The Restricted Stock Units Statement and these terms and conditions
collectively constitute the Award Certificate for the Units, and describe the
provisions applicable to the Units.
 
1.           Definitions.  Each capitalized term not otherwise defined herein
has the meaning set forth in the Plan or, if not defined in the Plan, in the
attached Restricted Stock Units Statement.  The “Company” means Monsanto
Company, a Delaware corporation incorporated February 9, 2000.
 
2.           Nature of Units.  The Units represent the right to receive, in
certain circumstances, a number of Shares determined in accordance with the
Restricted Stock Units Statement and these terms and conditions.  Until such
time (if any) as Shares are delivered to you, you will not have any of the
rights of a common stockholder of the Company with respect to those Shares, your
rights with respect to the Units and those Shares will be those of a general
creditor of the Company, and you may not sell, assign, transfer, pledge,
hypothecate, give away, or otherwise dispose of the Units.  Any attempt on your
part to dispose of the Units will result in their being forfeited.  However, you
shall have the right to receive a cash payment (the “Dividend Equivalent
Payment”) with respect to the Units (if any) that vest pursuant to this Award,
subject to withholding pursuant to paragraph 6 below, in an amount equal to the
aggregate cash dividends that would have been paid to you if you had been the
record owner, on each record date for a cash dividend during the period from the
Grant Date through the settlement date of the Units, of a number of Shares equal
to the number of Units that vest under this Award.  The Dividend Equivalent
Payment shall be made on such settlement date.  You shall not be entitled to
receive any payments with respect to any non-cash dividends or other
distributions that may be made with respect to the Shares.
 
3.           Vesting of Units.  (a)  162(m) Performance Goal.  Subject to
Section 5, in order to vest in the Maximum Number of Units or any lesser number
of Units under this Award, the 162(m) Performance Goal must be met (as
determined
 
 
 
 
 
and certified by the Committee following August 31, 2012).  The “162(m)
Performance Goal” is that the Company’s Net Income, as defined in the next
sentence, must exceed zero for the period from September 1, 2010 through August
31, 2012.  “Net Income” means gross profit (i) minus (A) sales, general and
administrative expenses, (B) research and development expense, (C) amortization,
(D) net interest expense, and (E) income taxes and (ii) plus or minus other
income and expense; all as reported in the Company’s financial statements; but
excluding positive or negative effects of (I) restructuring charges and
reversals, (II) the outcome of lawsuits, (III) research and development
write-offs on acquisitions, (IV) impact of liabilities, expenses or settlements
related to Solutia, Inc. or agreements associated with a Solutia, Inc. plan of
reorganization, (V) unbudgeted business sales and divestitures, and (VI) the
cumulative effects of changes in accounting methodology made after August 31,
2010.
 
(b)           EPS, Cash Flow, and ROC Goals.  If the Section 162(m) Performance
Goal is met, then the number of Units eligible for vesting under this Award will
be determined one-third based upon the Company’s achievement of cumulative
earnings per share (the “EPS Goal”), one-third based upon the Company’s
achievement of cumulative cash flow (the “Cash Flow Goal”), and one-third based
upon the Company’s achievement of return on capital (the “ROC Goal,” and,
together with the EPS Goal and the Cash Flow Goal, the “Goals” and each,
singularly, a “Goal”) for fiscal years 2011 and 2012 as compared to the Goals
set forth on Exhibit A hereto.  Not later than November 15, 2012, the Committee
will determine the extent to which the Goals have been met and the number of
Units eligible for vesting under this Award and the number of Units to be
forfeited, as follows.


Below Threshold-Level Performance:  For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.


Above Threshold-Level/Below Target Performance:  For each Goal as to which
performance is above threshold level but below target level, a number of Units
shall become eligible for vesting, equal to (i) one-third of the Initial Number
of Units times (ii) the percentage determined by straight-line interpolating
between 50% and 100%, based on the relationship between actual performance,
threshold-level performance, and target-level performance for the applicable
Goal.
 
Target-Level Performance:  For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall be eligible for
vesting.
 
Above Target-Level Performance:  For each Goal as to which greater than
target-level performance is achieved, a number of Units shall become eligible
for vesting, equal to (i) one-third of the Initial Number of Units times (ii)
the percentage determined by straight-line interpolating between 100% and 200%,
 
 
2
 
 
based on the relationship between actual performance, target-level performance,
and outstanding-level performance for the applicable Goal (for this purpose,
performance above the outstanding level for the applicable Goal shall be deemed
to be performance at such outstanding level).
 
(c)           Number of Units; Effect of Forfeiture.  From the Grant Date
through November 14, 2012, the number of Units subject to this Award shall be
the Initial Number of Units.  Subject to Section 5, if the 162(m) Performance
Goal is not met, or if none of the Goals is met at the threshold level or above,
all Units under this Award will be forfeited as of November 15,
2012.  Otherwise, subject to Section 5, the number of Units subject to this
Award from November 15, 2012 through August 31, 2013 shall be the number of
Units that are eligible for vesting after application of the foregoing and those
Units will vest effective as of August 31, 2013, except as otherwise provided in
paragraph 3(d) below.
 
(d)           Effect of Termination of Service.  If you incur a Termination of
Service before August 31, 2012 as a result of a Job Elimination (other than a
Job Elimination subsequent to a Change of Control, which shall be governed by
Section 5(d)), a Retirement Event, or your Disability or death (each, a
“Proration Event”), then effective as of November 15, 2012, a number of Units
shall vest, equal to (i) the number of Units (if any) that become eligible for
vesting, based upon the application of paragraphs (b) and (c) above, times (ii)
a fraction (the “Proration Fraction”), the numerator of which is the number of
days from September 1, 2010 through your date of termination, and the
denominator of which is 730 (subject to the special rule of Section 5(c)(iv)
that applies in the event that a Change of Control occurs between such
Termination of Service and August 31, 2012).  If your employment terminates
after August 31, 2012 and before August 31, 2013 as a result of a Job
Elimination (other than a Job Elimination subsequent to a Change of Control,
which shall be governed by Section 5(d)), a Retirement Event, or your Disability
or death, effective as of November 15, 2012 (or, if later, the date of such
Termination of Service), then (x) if such Termination of Service precedes a
Change of Control, a number of Units subject to this Award shall vest, equal to
the number of Units (if any) that become eligible for vesting, based upon the
application of paragraphs (b) and (c) above or (y) if such Termination of
Service follows a Change of Control, the applicable Replacement Award shall vest
in full.  Except as provided in Section 5(d), if your employment terminates
before August 31, 2013 for any other reason, all Units subject to this Award
shall be forfeited as of the date of your termination.  For purposes of this
Agreement, “Retirement Event” means a Termination of Service (other than by the
Company for Cause) on or after the later of your 55th birthday and the date on
which you complete five years of service with the Company and any of its
Subsidiaries or Affiliates, and “Job Elimination” means a Termination without
Cause due to a job-elimination or divestiture of the Affiliate or Subsidiary by
which you were employed.
 
 
3
 
4.           Delivery of Shares.  The Company shall deliver to you a number of
Shares equal to the number of Units (if any) that vest pursuant to this Award
(except that in the event of settlement following conversion of this Award into
a cash account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 6 below.  Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after August 31,
2013.  Notwithstanding the foregoing, with respect to a Termination of Service
that is a “separation from service” within the meaning of Section 409A of the
Code and that occurs during the two-year period following a Change of Control
that qualifies as an event described in Section 409A(a)(2)(A)(v) of the Code and
the regulations thereunder, such delivery shall take place as soon as
practicable following the date of the applicable Termination of Service. Nothing
in this Agreement, including Section 5, shall preclude the Company from settling
upon a Change of Control an Award that is not replaced by a Replacement Award
(as defined below), to the extent effectuated in accordance with Treas. Regs. §
1.409A-3(j)(ix).
 
5.           Change of Control.  The provisions of this Section 5 shall govern
vesting of this Award upon a Change of Control, notwithstanding the provisions
of Section 11.17 of the Plan.
 
(a)           Upon the occurrence of a Change of Control, notwithstanding any
other provision of this Award Certificate, the number of Units subject to this
Award shall vest in full, except to the extent that another award meeting the
requirements of Section 5(b) is provided to you to replace this Award (any award
meeting the requirements of Section 5(b), a “Replacement Award”).  In the event
that no Replacement Award is so provided to you, this Award shall be converted
into a cash account (based on the number of Units as of the date of the Change
of Control (determined in accordance with Section 5(c)) and the value per Share
as of the Change of Control), which shall accrue interest at the applicable
federal short-term rate provided for in Section 1274(d)(1)(A) of the Code, and
be settled in accordance with Section 4 above.  For clarity, such account shall
be fully vested as of the Change of Control, in no event shall the amount of
such account be increased or decreased as a result of the circumstances of a
subsequent Termination of Service, and the provisions of Section 2 relating to
Dividend Equivalent Payments shall cease to apply following conversion of this
Award into a cash account.
 
(b)           An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity securities of the Company or the surviving corporation
following the Change of Control, (ii) it has a value at least equal to the value
of the Units subject to this Award as of the date of the Change of Control
(determined in accordance with Section 5(c)) and provides for vesting based
solely on continued service (with no performance conditions), (iii) it contains
 
 
4
 
terms relating to vesting (including with respect to Termination of Service)
that are substantially identical to those of this Award, and (iv) its other
terms and conditions are not less favorable to you than the terms and conditions
of this Award as of the date of the Change of Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of this Award if the requirements of the preceding sentence are
satisfied.  If a Replacement Award is granted, the Units shall not vest upon the
Change of Control.  The determination of whether the conditions of this Section
5(b) are satisfied shall be made by the Committee, as constituted immediately
before the Change of Control, in its sole discretion.
 
(c)           For purposes of this Section 5, the number of Units subject to
this Award as of a Change of Control shall be determined in accordance with the
following rules:
 
(i) If the date of the Change of Control is after August 31, 2010 and prior to
September 1, 2011, the number of Units subject to the this Award as of such
Change of Control shall be the Initial Number of Units.
 
(ii) If the date of the Change of Control is after August 31, 2011 and prior to
September 1, 2012, the number of Units subject to the this Award as of such
Change of Control shall be the sum of (x) 50% of the Initial Number of Units
plus (y) 50% of the number of Units that would have become eligible for vesting
under Section 3(b) above, if Goal achievement were measured solely based upon
the degree of achievement of the fiscal year 2011 goals (assuming for this
purpose that the Section 162(m) Performance Goal was achieved), the
determination of such achievement to be made by the Committee no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate.
 
(iii) If the date of the Change of Control is after August 31, 2012 and prior to
September 1, 2013, the number of Units subject to the this Award as of such
Change of Control shall be determined pursuant to paragraph 3(c), except that if
the date of the Change of Control is after August 31, 2012 and before November
15, 2012, the adjustments to the number of Units pursuant to paragraphs 3(a) and
(b) shall apply effective as of the date of such Change of Control (and the
Committee shall make the determinations necessary for application of such
adjustments no later than the date of the Change of Control, it being understood
that to the extent that all necessary performance results are not available as
of such date, the Committee shall make a good faith estimate).
 
(iv) Notwithstanding the foregoing provisions of this Section 5(c), if you have
incurred a Termination of Service that is a Proration Event before the date of a
Change of Control, the number of Units subject to this Award as of such
 
 
5
 
Change of Control shall be determined by multiplying the number of Units
determined in accordance with the rules set forth in the preceding paragraphs of
this Section 5(c) by the Proration Fraction.
 
(d)           If you experience (x) a Termination without Cause or (y) a
termination under circumstances entitling you to severance benefits under a
constructive termination provision (including, without limitation, a “good
reason” provision or a constructive “involuntary termination” provision) of an
agreement, plan or program covering you, in either case, at any time following a
Change of Control, the applicable Replacement Award shall vest in full.
 
 
6.           Withholding.  Notwithstanding any other provision of this Award
Certificate, your right to receive the Dividend Equivalent Payment and to
receive Shares in settlement of any Units is subject to withholding of all taxes
that are required to be paid or withheld in connection with such Dividend
Equivalent Payment or the delivery of such Shares.  With respect to the delivery
of Shares, you must make arrangements satisfactory to the Company for the
payment of any such taxes.


7.           Recoupment Policy. Notwithstanding any other provision of this
Award Certificate, this Award shall be subject to the terms of the Company’s
Recoupment Policy, which is hereby incorporated herein by reference.
 
8.           No Right to Continued Employment or Service.  This Award
Certificate shall not limit or restrict the right of the Company or any
Affiliate to terminate your employment or service at any time or for any reason.
 
9.           Effect of Award Certificate; Severability.  This Award Certificate
shall be binding upon and shall inure to the benefit of any successor of the
Company.  The invalidity or enforceability of any provision of this Award
Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate.
 
10.           Amendment.  The terms and conditions of this Award Certificate may
not be amended in any manner adverse to you without your consent.
 
11.           Plan Interpretation.  This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate.  If there is a conflict between the
provisions of this Award Certificate and the Plan, the provisions of the Plan
govern.  If there is any ambiguity in this Award Certificate, any term that is
not defined in this Award Certificate, or any matters as to which this Award
Certificate is silent, the Plan shall govern, including, without limitation, the
provisions of the Plan addressing construction and governing law, as well as the
powers of the Committee, among others, to (a) interpret the Plan, (b) prescribe,
 
 
6
 
amend and rescind rules and regulations relating to the Plan, (c) make
appropriate adjustments to the Units in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.
 
 
7

